ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt of claim amendments and arguments/remarks filed 22 November 2021 is acknowledged.  Claims 1-6 are cancelled.  Claims 7-18 are pending.

Status of Objections and/or Rejections
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: While Roberts (Cite No. A16 in IDS filed 06/11/2019) teaches that fish affected by AGD produce less viscous gill mucus (page 9, first column, first paragraph), none of the cited prior art references teaches that providing an extruded fish feed comprising a total arginine content of at least 3.0% of total feed weight to fish would increase mucus viscosity of a fish in need thereof (e.g. claims 7-10).  prima facie obvious to include a step of determining if a fish is in need of increased mucus viscosity, in addition to a step of providing the extruded fish feed comprising a total arginine content of at least 3.0% of total feed weight.
None of the cited prior art references teaches that providing an extruded fish feed comprising a total arginine content of at least 3.0% of total feed weight to fish would increase polysaccharide concentration in the mucus of fish in need thereof (e.g. claims 11-14).  Therefore, it would not have been prima facie obvious to include a step of determining if a fish is in need of increased polysaccharide concentration in the mucus, in addition to a step of providing the extruded fish feed comprising a total arginine content of at least 3.0% of total feed weight.
None of the cited prior art references teaches that providing an extruded fish feed comprising a total arginine content of at least 3.0% of total feed weight to fish would increase lysozyme concentration in the mucus of a fish in need thereof (e.g. claims 15-18).  Therefore, it would not have been prima facie obvious to include a step of determining if a fish is in need of increase lysozyme concentration in the mucus, in addition to a step of providing the extruded fish feed comprising a total arginine content of at least 3.0% of total feed weight.  
Therefore, the claimed invention is free of prior art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 7-18 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619





/Robert T. Crow/Primary Examiner, Art Unit 1634